DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 12/01/21. Claims 1-20 are presented for examination.


Response to Arguments
2.    Applicant’s arguments, see pages 8-18 of Applicant’s Remarks, filed 12/01/2021, with respect to the 35 USC 102 and 103 rejections of claims 1-20 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Reason for Allowance
3.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Kim (US 20180165052), discloses a display apparatus for displaying a background image corresponding to a background area behind the display apparatus, and the background image include at least one object and a shadow of the 
In contrast, the present invention provides the technique for adjusting the background portion of a content displayed on the display area of a display panel, according to an acquisition of an image of the display panel, so as to reduce a visual difference between the background portion on the display area and the frame area of the display panel, wherein the acquire image of the display panel includes a representation of at least one portion of the frame area of the display panel and at least one portion of the display area displaying the content, in accordance with paragraphs 81 and 97 of the specification of the present  application. 
The reference to Gulaka, (US 20170322271), discloses a medical imaging apparatus wherein various content may be provided for a person subject to scanning to relieve his/her boredom or inconvenience during the scanning process. See paragraph 
Moreover, neither Kim or Gulaka, nor the combination thereof, discloses adjusting one or more display parameters of the background portion according to the determined value of the image parameter of the background portion represented in the image and the determined reference value of the image parameter of the frame area represented in the image of the display panel (as recited in claim 13).
Accordingly, the limitations of claims 1-20 of the present application are allowed over the prior art of record.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
01/19/2022